           Case 1:20-cr-00039-DAD-BAM Document 35 Filed 02/18/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00039-DAD-BAM
12                                 Plaintiff,            STIPULATION TO CONTINUE DEFENDANT’S
                                                         MOTION TO SUPPRESS AND ORDER
13                          v.                           THEREON
14   SIMEON HERNANDEZ-ORTIZ,
                                                         Date: March 16, 2021
15                                 Defendant.            Time: 10:00 a.m.
                                                         Honorable Dale A. Drozd
16

17          The United States of America, by and through MCGREGOR W. SCOTT, United States
18 Attorney, and KATHLEEN A. SERVATIUS, Assistant United States Attorneys, and the defendant, by

19 and through his respective attorney of record, hereby stipulate to continue the defendant’s motion to

20 suppress in this case from March 16, 2021 at 10:00 am until March 30, 2021 at 10:00 a.m. The

21 government’s response will be filed on before March 5, 2021. The defendant’s reply, if any, shall be

22 filed on or before March 18, 2021.

23          This request is made to permit the United States adequate to research defendant’s motion and
24 prepare a response in light of counsel’s responsibilities in other case.

25   Dated: February 17, 2021                             MCGREGOR W. SCOTT
                                                          United States Attorney
26
27                                                        /s/ Kathleen A. Servatius
                                                           KATHLEEN A. SERVATIUS
28                                                         Assistant United States Attorney

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                         1
30
           Case 1:20-cr-00039-DAD-BAM Document 35 Filed 02/18/21 Page 2 of 2


 1

 2
     Dated: February 17, 2021                            RUZANNA POGHOSYAN
 3                                                       RP DEFENSE LAW, APC
 4
                                                         /s/ Ruzanna Poghosyan
 5                                                       RUZANNA POGHOSYAN
                                                         Attorney for SIMEON HERNANDEZ-ORTIZ
 6

 7                                                  ORDER

 8          IT IS HEREBY ORDERED that the hearing on defendant’s motion to suppress shall be

 9 continued from March 16, 2021 until March 30, 2021 at 09:00 a.m. The government’s response shall be

10 filed on or before March 5, 2021 and the defendant’s reply, if again, shall be filed on or before March

11 18, 2021.

12
     IT IS SO ORDERED.
13

14      Dated:    February 17, 2021
                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                        2
30
